

116 S358 IS: Census Improving Data and Enhanced Accuracy Act
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 358IN THE SENATE OF THE UNITED STATESFebruary 6, 2019Mr. Schatz (for himself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Cardin, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Gillibrand, Ms. Harris, Mr. Kaine, Mr. King, Mr. Peters, Mr. Reed, Ms. Rosen, Ms. Smith, Mr. Udall, Mr. Van Hollen, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 13, United States Code, to require the Secretary of Commerce to provide advance
			 notice to Congress before changing any questions on the decennial census,
			 and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Census Improving Data and Enhanced Accuracy Act or the Census IDEA Act.
 (b)FindingsCongress finds the following: (1)The decennial census was embedded in article I of the Constitution of the United States by the founders of the United States.
 (2)The decennial census measures the progress of the country and helps chart our future.
 (3)The decennial census, for the decade to follow, shapes the reapportionment of the House of Representatives and the drawing of hundreds of congressional political districts and thousands of State and local political districts.
 (4)More than $800,000,000,000 in Federal assistance to States and local communities every year is informed by the results of the decennial census.
 (5)The decennial census is the largest peacetime mobilization undertaken by the Federal Government. (6)Congress must ensure that every decennial census is a complete, accurate, and fair decennial enumeration of all individuals in the United States.
 (7)Any late, untested changes to the operational design of the decennial census will jeopardize public cooperation with the census and, therefore, the success and accuracy of the census.
 2.Limitations and requirements for the decennial censusSection 141 of title 13, United States Code, is amended— (1)in subsection (f)—
 (A)in paragraph (1), by adding and at the end; (B)in paragraph (2), by striking ; and and inserting a period; and
 (C)by striking paragraph (3); (2)by redesignating subsection (g) as subsection (h);
 (3)by inserting after subsection (f) the following:  (g)Limitations and requirements (1)Notice to Congress of operational design, subjects, types of information, and questionsIn the 2020 decennial census of population and each decennial census thereafter, the Secretary may not—
 (A)with respect to the census, implement any major operational design element that has not been researched, studied, and tested for a period of not less than 3 years before the decennial census date; or
 (B)include on the questionnaire for the census any subject, type of information, or question that was not submitted to Congress in accordance with subsection (f).
							(2)Biannual reports
							(A)Submission to Congress
 (i)In generalNot later than 90 days after the date of enactment of this subsection and biannually thereafter, the Secretary shall submit to each committee of Congress having legislative jurisdiction over the census, the Committee on Appropriations of the Senate, and the Committee on Appropriations of the House of Representatives a report that includes a detailed statement on the status, at the time of submission, of all research, testing, and operations that are or will be part of the Bureau's comprehensive plan for the next decennial census.
 (ii)Operational plan componentsNot later than 5 years before the decennial census date, the Secretary shall include in a report under clause (i) a description of each component of the operational plan for that decennial census.
 (B)Internet publicationOn the date on which the Secretary submits a report under subparagraph (A), the Secretary shall publish the report on the public internet website of the Bureau.
 (3)GAO analysisBefore the decennial census date, the Comptroller General of the United States shall determine and report to Congress on whether the subjects, types of information, and questions to be included in that decennial census have been adequately researched, studied, and tested to the same degree as in previous decennial censuses.
 (4)ApplicabilityNothing in this subsection shall be construed to affect— (A)the mid-decade census conducted under subsection (d); or
 (B)the survey conducted by the Secretary that is commonly referred to as the American Community Survey.; and (4)in subsection (h), as so redesignated, by inserting Definition.— before As used in.